Citation Nr: 0418589	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a brain malignancy.  

2.  Entitlement to Department of Veterans Affairs 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for headaches, vision problems, and memory loss, due 
to surgical procedures for treatment for a brain malignancy.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2004.  At that 
hearing, the veteran raised the issue of service connection 
for a brain malignancy.  That issue has not been considered 
by the RO.  However, as will be discussed below, the Board 
finds that that issue is inextricably intertwined with the 
issue currently on appeal.  Therefore, final appellate review 
of the veteran's appeal must be deferred, pending action by 
the RO on the newly raised issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran specifically argued that 
his brain tumor was related to service.  The issue of service 
connection for a brain tumor has not been adjudicated by the 
RO.  Moreover, to the extent that the manifestations that are 
the subject of the veteran's claim under § 1151 are asserted 
by him to be due to surgical procedures for the brain tumor 
at a VA facility, the Board finds that the two issues are 
inextricably intertwined.  Adjudication of one issue could 
have a "significant impact" on the other.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the Board notes that a VA neurological examiner 
stated in the report of his VA compensation examination in 
November 2001 that, given the report of a VA 
neuropsychological examination in March 1998, it was unclear 
why a neuropsychiatric evaluation had not also been ordered 
in conjunction with the veteran's current claim.  The 
examiner obviously believed that such an examination was 
indicated and even imperative for a proper evaluation of the 
veteran's condition.  

Therefore, this case must be REMANDED to the RO for the 
following additional actions:  

1.  The RO should properly notify the 
veteran of his and VA's duties and 
responsibilities under the VCAA as they 
pertain to his claim for service 
connection for a brain malignancy.  

2.  The RO should schedule the veteran 
for a neuropsychiatric examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all current 
complaints, pertinent clinical findings, 
and diagnoses relative to the veteran's 
symptoms of headaches, vision problems, 
and memory problems, which he claims 
resulted from the surgical procedures for 
his brain tumor.  

3.  Upon completion of the requested 
development and any additional 
development indicated by the evidence, 
the RO should consider the veteran's 
claim for service connection for a brain 
tumor.  If action taken is adverse to the 
veteran and if he perfects a timely 
appeal of that action, the RO should 
certify that issue for appellate 
consideration.  

4.  The RO should then again consider the 
veteran's claim under the provisions of 
38 U.S.C.A. § 1151, unless that issue has 
been rendered moot by other action.  If 
action on that issue remains adverse to 
the veteran, he should be furnished with 
a supplemental statement of the case and 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



